DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Specification
The disclosure is objected to because of the following informalities: paragraph 0001 needs to be updated to reflect the status of the copending applications.  
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims  rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Independent claims 1, 9 and 17 each recite “obtain quantifiable results”.  Paragraph 0011 briefly discusses quantifiable results in a general sense however it is unclear what applicant intends quantifiable results to be.  The language is vague and the specification provides no disclosure as to what these results might be or how they might be quantified in any manner.  
Claims 2, 10 and 17 further recite that a model of a relationship between the stimulation and the quantifiable results is generated.  It is assumed that this is software of some kind which creates a relationship.  However, the specification provides no disclosure as to how a model is created, what steps are performed or what data is used.  In this case the language is generic and functional which results in a claim for desired results without reciting steps in the method which will be need to generate the results.  In this case any results can be quantified therefore the claim is also excessively broad.  
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1-2, 9-10 and 17 each recite that the stimulation is repeated using different parameters and quantifiable results are obtained.  It is unclear how these results are obtained, there is no sensing step and there are no sensors claimed.  
Claims 1, 10 and 17 also recite “causing the at least one transcutaneous electrode to be applied to a human patient having at least one dysfunctional spinal circuit”.   The use of the word “causing” is indefinite in that it is unclear what, how or who is causing this action.   It is suggested that the step is amended to recite “applying” the electrodes. 
Claims 5-6 and 13-14 recite causing a neuropathic agent to be delivered which include the drugs listed in claims 6 and 14.  It is unclear how the system claimed can “cause” the delivery of drugs.  This language is indefinite. 
Regarding claims 7 and 12 the claims recite “wherein the parameter values identify at least one of a waveform shape, an amplitude, a frequency or a relative phasing of the receptive first or second stimulation”.  There is no first or second stimulation previously recited, this language lacks proper antecedent basis and is also indefinite and not understood. 
The remainder of the claims are also rejected in that they depend from previously rejected claims. 
Specifically regarding claims 2, 11 and 17-21, the claims are rejected under 35 U.S.C § 112 and it is improper to rely on speculative assumptions regarding the meaning of a claim and then base a rejection under 35 U.S.C. 103 on these assumptions. (In re Steele 305 F.2d 859,134 USPQ 292 (CCPA 1962)).  These claims will not be rejected under prior art due to the processor creating a model, and it is unclear how this is performed, what process, variables, sensors etc. are used to create a model. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.


Claims 1, 3-4, 7, 9, 11-12 and 15 are rejected under pre-AIA  35 U.S.C. 102(a)(1) as being anticipated by Simon US 2010/0298905.
Regarding claims 1, 3-4, 9 and 11-12:  Simon discloses a method of neuromodulation (abstract, “modulate one or more nerves”), the system including, a processor (“control unit 330 having, for instance, a processor”, figure 2), a signal generator 310 (“pulse generator”, figure 1) coupled to the processor and transcutaneous electrodes 342/344 (figure 1, the abstract discusses electrodes applied to the skin to deliver electrical impulses to nerves, considered to be transcutaneous) coupled to the signal generator (figure 1).  The electrodes 342/344 are applied to the skin above the spinal cord (abstract, paragraph 0094), in this case the patient has arrest of intestinal peristalsis (paragraph 0094).  Electrical stimulation is applied to the tissue (skin) above the spinal cord in order to modulate nerves, the stimulation improves autonomic control of metabolic processes.  It is noted that peristalsis is the autonomic wave within the digestive system which pushes food through the system which is also considered to be a metabolic process. 
Regarding claims 7 and 15: Simon discloses adjusting parameters including wave shape, amplitude and frequency (paragraph 0065). 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 5-6 and 13-14 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Simon US 2010/0298905 in view of De Ridder US 2006/0095090.
Regarding claims 5-6 and 13-14:  Simon discloses the claimed invention however Simon is silent as to the use of neuropharmaceutical agents such as serotonin, dopamine and GABA.   De Rider however teaches of nerve stimulation (title and abstract) and the administration of agents such as serotonin, dopamine and GABA (paragraph 0093).  It therefore would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Simon to include the use of neuropharmaceutical agents such as serotonin, dopamine and GABA, as taught by De Ridder, in order to either increase or decrease the levels of excitatory neurotransmitters (De Ridder paragraph 0093).

Claims 8 and 16 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Simon US 2010/0298905 in view of John US 2007/0142874.
Regarding claims 8 and 16:  Simon discloses the claimed invention including the treatment of peristalsis, which is often associated with spinal cord injury. However, Simon does not specifically disclose that the disfunction is associated with stroke.  John discloses a stimulation system (abstract) to treat stroke (paragraph 0147). It therefore would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Simon to include treatment of stroke via neuromodulation, as taught by John, in order to aid in improving the quality of life. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAULA J. STICE whose telephone number is (303)297-4352. The examiner can normally be reached Monday - Friday 7:30am -4pm MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl H. Layno can be reached on 571-272-4949. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


PAULA J. STICE
Primary Examiner
Art Unit 3792



/PAULA J STICE/Primary Examiner, Art Unit 3792